Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
            “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Here, the rejected claims recite “changing the local conditions...to supersaturated conditions above the metastable conditions, wherein a transition time…between the undersaturated conditions and the supersaturated conditions above the metastable conditions is less than 1000ms".  Also, claims 16 and 17 recite “is less than 100 ms” and “is less than 10 ms”, respectively. There is no disclosure in the specification or claims of how to do what the claims are claiming. None of the examples in the specification show how to get the claimed transition time of less than 1000 ms, less than 100 ms or less than 10 ms. Further, there’s no evidence that the target transition time was accomplished. 
The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). MPEP 2163.03 V.
Accordingly, it is deemed that the specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not describe how the claimed process is performed to achieve the “wherein a transition time of a fluid flowing in the first capillary tube between the undersaturated conditions and the supersaturated conditions above the metastable conditions is less than 1000 ms”, or less than 100 ms, or less than 10 ms. Applicants do not disclose any step or process for achieving the target “transition time”. 
Additionally, the specification lacks description of the conditions necessary for nucleating crystals of the full scope of the claimed “soluble compound to be crystallised”. The claims encompass the crystallization of any and every known 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a), August 2000 edition, which includes factors such as: 
1) Breadth of the claims- the claims cover any and all known compounds; the number of compounds to be crystallized is enormous and unlimited. 
2) Level of unpredictability in the art-  Chemical reactions are known as unpredictable. In re Marzocchi, et al., 169 USPQ 367, 370 (CCPA 1971); In re Fisher, 166 USPQ 18, 24 (CCPA 1970). There is a severe lack of predictability in determining whether a given Advanced Drug Delivery Reviews, 2004, 56, page 263) teach that: In general, scientists have yet to achieve a satisfactory degree of control over polymorphism and in particular, there is no method to guarantee the production of even the most thermodynamically stable form of a compound. A large number of factors can influence crystal nucleation and growth during this process, including the composition of the crystallization medium and the processes used to generate super-saturation and promote crystallization (Morissette et al. Advanced Drug Delivery Reviews 2004, 56, 275-300). For these reasons, the state of the prior art is one of unpredictability. Further, Applicant’s own specification evidences that very particular conditions are required for the crystallization of a compound. See the examples where no crystals were formed.
The lack of predictability in crystallization is even higher where, as here, the compounds do not share a single significant structural feature. 
3) Direction or guidance- some conditions for the crystallization of aspirin and brivaracetam are presented in the instant specification. Some of the conditions used in this application could produce crystals and some did not work. It is noted that the conditions for the crystallization of aspirin are different from the conditions used for the crystallization of brivaracetam. There’s no guidance for the crystallization of any other compound. 
In addition, the specification does not provide guidance for achieving a “transition time” of less than 1000ms (and less than 100 ms, less than 10 ms) between the 

4) State of the prior art- The art knows that a large number of factors can influence crystal nucleation and growth during this process, including the composition of the crystallization medium and the processes used to generate super-saturation and promote crystallization (Morissette et al. Advanced Drug Delivery Reviews 2004, 56, 275-300). Crystallization is a trial by error procedure. The art also knows that different compounds require particular and different crystallization conditions.


In regards to the transition time of less than 1000 ms, less than 100 ms and less than 10 ms, there is no example of this in the specification. There’s no evidence that the target transition time was accomplished.
As stated in MPEP §2164.04[R-1], “Doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation."  

 (6) Skill of those in the art: The artisan’s using Applicant’s disclosure to prepare crystals of compounds would be an experienced process chemist/organic chemist, with at least a BS in chemistry.  An artisan reading the specification of this application is left to guess how to achieve the target “transition time”, since this was not disclosed or exemplified in the specification. In addition, the artisan would be left to figure out by himself/herself the conditions to use for every single compound to be crystallized; the solvent, 
(7) The quantity of experimentation needed: Owing to factors (1) and (6), the experimentation needed is expected to be undue.

As the cited art and discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation or ability to make and use the full scope of the invention as instantly claimed, given the disclosure and supporting examples provided in the present specification and the state of the art at the time of the invention.  In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112(a), and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments presently claimed.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “supersaturated conditions above metastable conditions” is ambiguous because there’s instantaneous crystallization beyond metastable conditions and therefore, the remaining solution becomes at the saturation point. Thus, the conditions “above” the metastable conditions are not supersaturated conditions.
In addition, the parameter “transition time of a fluid flowing in the first capillary tube between the undersaturated conditions and the supersaturated conditions above the metastable conditions” is unclear because the starting and end points for this parameter is not in the claims. One of ordinary skill doesn’t know where the undersaturated conditions end and where the supersaturated conditions begin. Where does time start for undersaturated conditions to stop?
The term “above metastable conditions” is ambiguous. Metastable conditions include, for example, metastable temperatures. Being above a metastable condition, such as a metastable temperature, means being at a higher temperature than that of a metastable condition. As the solubility increases with increasing temperature, being above a metastable temperature would provide undersaturated conditions. Thus, above the metastable conditions doesn’t make sense when the metastable condition is temperature. Note that in claim 3 Applicant’s claims “a temperature below a metastable temperature” while claim 1 recites “above the metastable conditions”.
In claim 2 it’s unclear what the “at least 1” represents. It’s unclear if the difference is a subtraction or a ratio.
Claim 3 lacks “wherein” before “the one or more”. In addition, “the one or more of the cooled solvent” is not in agreement with “an antisolvent” and “a cooled solvent”. Note that the “at least one of the steps of” refers to the steps and not to one or more antisolvent or solvent.
Claim 5 lacks “for” before “improving”.
Claim 9 recites that the supersaturation is between 1.6 and 30. One of ordinary skill cannot understand what these numbers mean. 
For claims 18-19, it’s unclear what the number represents. It’s unclear if the difference is a subtraction or a ratio.
Claim 22 recites that the supersaturation is between 2 and 18. One of ordinary skill cannot understand what these numbers mean. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites a temperature below a metastable temperature which is outside of the scope of “above the metastable conditions” of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Note: Because of the indefinite issues above, the claims are unclear to the point that the examiner cannot make a reasonable interpretation of what is covered by the instant claims.
Conclusion
Claims 1-23 are rejected. No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.